EOS TER, Circuit Judge
(dissenting).
I think the indictment was demurrable, but will pass that without discussion for the more important question of whether the defendant was guilty of any offense against federal laws.
Affirmance of the conviction in this case depends upon whether the game of keno is a scheme similar to a lottery or gift enterprise. Manifestly, a game of keno is not a lottery within the usual meaning of that term. In a lottery one buys a ticket for a consideration in the hop© of winning a prize offered by the seller. A contract is thereby created which obligates the person conducting the lottery to pay the prize, if one is drawn by the ticket, regardless of whether the opera*187tion ox the lottery is profitable or not. The ticket is a species of property that may be again sold and transferred by the purchaser. Francis v. U. S., 388 U. S. 375, 23 S. Ct. 334, 47 L. Ed. 508; Lottery Case, 188 U. S. 321, 23 S. Ct. 321, 47 L. Ed. 492. The authorities all hold that the three elements of a lottery are, first, prize; second, consideration; a,nd, third, chance. See Eastman v. Armstrong-Byrd Music Co. (C. C. A.) 212 F. 662, 52 L. R. A. (N. S.) 108, and authorities cited.
The circular set out in the indictment mentions that a prize will be paid. But the description of the game, also contained in the indictment, makes it certain that this prize was not to be given by the person conducting the game. It was to result from the winning of a pool to which the players contributed and bet against each other. Of course, in keno there is the element of chance as there is in all games. However, it is evident the player pays no consideration for the cards ho uses and they do not besóme his property. The operator of the game charges a commission for their use and his services, but is under no obligation to pay anything at all. It would be a strained construction to hold that there is a prize or consideration paid for the ehanee of winning similar to a lottery. These two elements necessary to constitute a lottery are absent.
The statute is highly penal and is to be strictly construed. France v. U. S., 164 U. S. 676, 17 S. Ct. 219; 41 L. Ed. 595. In construing the statute it is necessary to keep in mind the evil sought to be remedied to determine the intent of Congress in adopting the legislation. The statute, section 213, Criminal Code (18 USCA § 336), as originally enacted (Act, Line 8, 1872), prohibited the mailing of any letter or circular concerning any illegal lottery. At that time legal lotteries were being conducted in many foreign countries and in the United States, in Kentucky and Louisiana. The word “illegal” was eliminated by the Act of July 12, 1876. Subsequent amendments have been adopted to further prohibit the use of the mails and also transportation in interstate commerce. The whole intent of the legislation was to restrict the operation of lotteries, and it was aimed particularly at the Louisiana state lottery.
Keno or lotto, which terms are interchangeable, is a well-known game played by many persons in homes. It is reasonable to suppose that, if Congress had intended the game of keno to come within the prohibition of the statute, they would have said so rather than to have left it to be classed as a scheme similar to a lottery. Certainly Congress had no intention to close the mails to letters or advertisements concerning all gambling games. If keno is to be considered a lottery, the sending' of a letter by a host inviting his friends to a lotto party would be a violation of the statute. The mails would also be closed to advertisements of stores selling the game. In my opinion Congress did not so intend.
I conclude that the mailing of the circular set out in the indictment did not constitute an offense under the statute. For these reasons I respectfully dissent.
PER CURIAM.
As neither of the judges who concurred in the judgment of the court in the above numbered and entitled cause is of opinion that the petition for rehearing should be granted, it is ordered that the said petition bo, and the same hereby is, denied.